Citation Nr: 1414713	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-39 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for acute promyelocytic leukemia (APL), to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to January 1983 and again from December 2002 to June 2003 with additional service in the Naval Reserve.
This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran has since moved and original jurisdiction now resides with the RO in North Little Rock, Arkansas.

The record reveals that the Veteran requested a video hearing before the Board. See VA Form 9. The Veteran was notified of the hearing, but failed to appear.  He has not provided good cause for why he did not attend the hearing and has not requested that the hearing be rescheduled.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d).

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his APL is related to chemical exposure in the Gulf War region, to include benzene exposure while stationed at the Port of Shuaiba in Kuwait.  See March 2014 Representative Brief, March 2009 Statement in Support of Claim.  

Service personnel records demonstrate that the Veteran participated in the deployment of forces to the Kuwait Theater of Operations.  He provided support to Mobile Inshore Undersea Warfare Units (MIUW), Inshore Boat Units and Harbor Defense Commands.  A Post-Deployment Heath Assessment dated in May 2003 indicates the Veteran served in Kuwait from December 29, 2002 to March 2, 2003.  On the assessment, he indicated he was often exposed to pesticide-treated uniforms, tent heater smoke, radar/microwaves, industrial pollution and sand/dust.  He indicated he was sometimes exposed to smoke from oil fire, vehicle or truck exhaust fumes, JP8 or other fuels and loud noises.  When asked if he thought he was exposed to "any chemical, biological, or radiological warfare agents during this deployment", he indicated he did not know.  

Although the records do not precisely state where the Veteran's unit was stationed, he maintains that his temporary quarters while assigned to MIUW-106 were located "on/near a known chemical dumpsite surrounded by petroleum and chemical production plants."  He states his belief that he was "exposed to a number of chemicals, including Benzene, 24 hours a day 7 days a week while at Shuaiba."  The Veteran submitted an e-mail dated January 20, 2003 from LTC V. expressing concern over possible health risks at the Shuaiba Seaport.  The e-mail stated, in part: "Currently, Army, Navy and Marine personnel are being housed in tents in a prepared area due west of the refineries.  The large field used to be a chemical waste dump." In addition, the LTC wrote: "Other concern going around the soldiers, advised by either Marines or Navy personnel living there, was to have their level of "B" checked in their blood when they get home, as they are apparently being exposed to some toxin.  An officer was told they were at risk from benzene."  In response, Major M. indicated his opinion that the health risks were "low to moderate", but occupancy should be limited to no more than 90 consecutive days because specific findings included "consistently elevated ozone and respirable particulate levels, occasionally elevated carbon monoxide and sulfur dioxide levels, and soil contaminated with oil and asbestos."

The Veteran's service treatment records do not demonstrate treatment for or a diagnosis of APL.  The Veteran was first diagnosed with leukemia in 2007, 4 years after his alleged exposure to chemicals while deployed.

In support of his claim, the Veteran submitted a June 2008 letter from a private physician who stated his opinion that the Veteran's "Acute Myeloid Leukemia, of which Acute Promyelocytic Leukemia is a subtype, more likely as not, had a basis in his benzene exposure."  He noted that APL would likely develop 3-5  years after initial exposure.   The physician did not provide any rationale for this opinion or indicate what evidence he relied on to conclude that the Veteran had been exposed to benzene.

The Veteran has not been afforded a VA examination in connection with his claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

The Veteran currently has diagnoses of APL and there is evidence establishing the Veteran served in Kuwait and that he may have been exposed to various chemicals while stationed there.  In addition, there is a private record indicating that there may be a link between the Veteran's ALP and benzene exposure.  The Board may not disregard a favorable medical opinion solely because it was based on a history given by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In this case, the Board finds no reason to doubt the Veteran's credibility with respect to the circumstances of his deployment and his awareness that there were potentially hazardous chemicals in the area where his unit was stationed.  However, the Board cannot rely on the private physician's opinion as it lacks the rationale necessary to properly adjudicate the Veteran's claim.  

To provide the Veteran every opportunity and because there is no adequate opinion of record as to whether it is at least as likely as not that the Veteran's APL was caused by or had its onset during the Veteran's active service, to include due to exposure to chemical agents, the Board will remand the claim to afford the Veteran a VA examination.

Also on remand, the RO should make any attempt not already made to ascertain whether the Veteran was stationed at the Shuaibia Seaport and whether he was exposed to hazardous chemicals, to include benzene.  This query could include requesting from the U.S. Army and Joint Services Records Research Center (JSRRC) any specific information regarding the whereabouts of Mobile Inshore Undersea Warfare Unit 106, the unit to which the Veteran indicates he was assigned, from December 2002 to March 2003 and whether that location was contaminated by chemicals.
Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and/or record storage facility, in an attempt to verify the Veteran's alleged exposure to chemicals, to include benzene, while serving in the Kuwait Theater of Operations between December 2002 and March 2003.  If possible, specifically request records from Mobile Inshore Undersea Warfare Unit 106 during that time period to determine its location and to verify the Veteran's service with that Unit.  Any information secured must be made a part of the Veteran's claims folder. 

Should such information prove unavailable, the RO/AMC should notify the Veteran and briefly explain the efforts that the RO made to attempt to verify the Veteran's claim. The Veteran must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination, by an oncologist or hematologist, for an opinion as to the nature and etiology of the Veteran's acute promyelocytic leukemia (APL).

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination. The VA opinion report should indicate that this has been accomplished. 

The examiner should specifically opine as to whether it is at least as likely that the Veteran's ALP is the result of a disease or injury incurred during his military service, including exposure to chemical agents such as (but not limited to) benzene, as it is the result of some other cause or factor.

The examiner should take into account the Veteran's lay statements of record and his response to questions regarding exposure on his Post-Deployment Health Assessment in May 2003.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).
  
3.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


